Citation Nr: 0307055	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic residuals of  
cold injury of the lower extremities, to include peripheral 
vascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision from the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO). The claim now returns following 
completion of action requested by the Board in a May 2000 
remand.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Peripheral vascular disease was not present in service or 
within one year of service discharge, and current peripheral 
vascular disease is not etiologically related to the 
veteran's period of active service.

3.  No currently present disability of the lower extremities 
is etiologically related to any cold injury sustained by the 
veteran during active service.


CONCLUSION OF LAW

Chronic residuals of a cold injury of the lower extremities, 
to include peripheral vascular disease, were not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  For the purposes of this 
decision, the Board will assume that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and 
supplements thereto, the veteran has been advised as to the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
Also, pursuant to the Board's May 2000 remand, the RO advised 
the veteran to identify additional medical treatment and to 
provide the appropriate release for VA to obtain private 
records.  The supplemental statement of the case issued in 
January 2003 included recitation of the regulations 
implementing the VCAA.  In a letter dated in March 2003, the 
veteran was informed of the enactment of the VCAA, the 
information needed from him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  Therefore, the Board 
is satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the Board recognizes that it 
is presumed that a portion of the veteran's service records 
have been lost in the 1973 fire at the National Personnel 
Records Center (NPRC) facility located in 
St. Louis, Missouri.  VA has documented attempts to obtain 
additional service records, but searches made through 
official channels, to include requests made via a specific 
military facility and the Surgeon General's Office, have been 
unsuccessful.  The claims file does, however, contain reports 
of service entrance and discharge examinations, as well as 
post-service records of VA and private medical treatment 
identified as relevant by the veteran.  Additional records of 
private treatment have, however, been reported as unavailable 
by the providers in question.  The claims file also contains 
the reports of VA examinations pertinent to the existence and 
etiology of the veteran's claimed disability.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  In fact, in a statement submitted in 
March 2003, the veteran's representative specifically 
indicated that the veteran had no medical evidence to submit.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as diseases of the cardiovascular 
system, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The Board first notes that although the veteran had military 
service during the Korean war period, service personnel 
records document that he had no overseas or foreign service 
and was instead stationed in Georgia.  The report of the 
veteran's pre-induction physical, dated in February 1953, 
shows that he was found to have no abnormalities of the 
vascular system, feet or lower extremities, with the 
exception of second degree pes planus.  Moreover, the report 
of examination at separation, dated in September 1955, notes 
no abnormalities of the vascular system, feet or lower 
extremities were found.  

The claims file further reflects that the veteran did not 
file any claim for VA benefits until decades after service 
discharge.  In August 1997 he first requested entitlement to 
service connection for residuals of frozen feet.  At that 
time he recounted that his feet were frozen while on bivouac 
at Fort Benning, Georgia in 1954.  He claimed to have 
received treatment at the service base hospital coincident 
with the injury and also reported that he was receiving 
contemporary medical treatment at a VA facility.  

In response to the veteran's contentions, VA conducted a 
search for additional service records, to include records of 
the veteran's claimed treatment at a Camp Stewart field 
hospital in the winter of 1954.  The veteran later identified 
the field hospital as Martin Army Community Hospital.  The 
NPRC notified VA that no medical records were on file 
pertinent to the veteran, and that they were presumed to have 
been destroyed.  The NPRC further notified VA that a search 
of morning reports for the veteran's unit found no remarks 
pertaining to his allegation of a cold injury.  In response 
to a direct request for records, Martin Army Community 
Hospital also advised VA that no records pertinent to the 
veteran were found.  Finally, the service department notified 
VA that no Surgeon General's Office records pertinent to the 
veteran are available.  Thus, available service records, 
consisting of entrance and exit examinations, set out only 
that the veteran's lower extremities and vascular system were 
normal at discharge from service.  

The Board notes that VA has obtained reports of post-service, 
private treatment dated from 1992 to 1999, as identified by 
the veteran.  Such reflect evaluation and medical following 
for pulmonary, cardiac and spine complaints.  Those records 
include diagnoses such as probable coronary heart disease, 
arteriosclerosis obliterans and hypertensive vascular 
disease.  Such records do not, however, include note of a 
history of frostbite or cold injury during service, nor did 
the private physician suggest an etiologic link between 
existing vascular disease or other diagnosed disease entities 
and cold injury.  

The Board notes that during his May 1999 hearing, the veteran 
testified that he had received medical treatment in the late 
1950s and 1960s and continually thereafter for foot pain.  
The veteran stated that he had had physicals in connection 
with his employment in the 1960s.  He also stated he had been 
experiencing symptoms such as foot pain, skin changes, and 
problems with his toenails over the years since his in-
service cold injury.  

A review of the claims file reflects receipt of negative 
responses to records requests from the veteran's former 
employer and from several of the private medical facilities 
identified by the veteran, without receipt of any additional 
records documenting chronic complaints or findings pertinent 
to the lower extremities since service.

The claims file also contains a report of VA examination 
conducted in November 1997.  The examination was conducted 
and the report was prepared by a physician's assistant rather 
than by a physician.  In connection with the examination, the 
veteran provided a history of having had frozen feet during 
service while on maneuvers in Georgia.  He reported that he 
had been treated with bed rest at a field hospital, with 
physicians beating his legs with towels and drawing on his 
feet until he could feel them again.  The veteran also 
complained of increasing difficulty with his feet in the past 
several years, with symptoms such as aching, cold intolerance 
and difficulty standing for any length of time.  The 
physician's assistant noted grade 2, moderately flat feet and 
also noted the veteran's complaints of pain with motion of 
the feet.  The veteran's nails were normal, but there were 
vascular changes and skin changes, with superficial 
varicosities over the dorsum of both feet and medial 
varicosities over the ankles and distal tibia bilaterally.  
The physician's assistant further noted moderate-to-severe 
loss of hair on the lower extremities and concluded the 
veteran had peripheral vascular disease.  The diagnoses were 
moderate peripheral vascular disease bilaterally and chronic 
foot pain with loss of sensation on the plantar aspect of the 
feet.  The latter was stated to more likely than not be 
secondary to a cold injury.  The physician's assistant noted, 
however, that further diagnosis was deferred until tests and 
X-rays were completed.  A handwritten addendum then shows 
diagnoses of moderate peripheral vascular disease bilaterally 
and chronic foot pain with loss of sensation on the plantar 
aspects of the feet, with loss of circulation and calcaneal 
spurs bilaterally.  That latter diagnosis is not annotated 
with any opinion as to etiology.

The Board has not found the foregoing opinion to be 
persuasive since it was offered by a physician's assistant, 
the supporting rationale for the opinion was not provided and 
there is no indication that it was rendered after a review of 
the pertinent medical evidence of record.  

The veteran was afforded another VA examination in January 
2003.  The examination revealed a marked lack of hair growth 
on the lower extremities, with a coldness to touch from the 
knees to the toes and a significant diminishment of pedal 
pulses and capillary refill.  Although thickening of the 
toenails was noted, such was opined to be age appropriate.  
Based on these physical findings, as well as note of a past 
medical diagnosis of arterial sclerosis obliterans, the 
January 2003 VA examiner concluded that the veteran's 
peripheral vascular disease in the lower extremities was not 
related to a cold weather injury in service.  The January 
2003 examiner noted that such diagnosis would not have a 
causation rooted in cold weather exposure, but would instead 
be consistent with significant arterial sclerosis obliterans 
as evidenced by a large dosing of cholesterol lowering 
agents.  The Board emphasizes that the January 2003 VA 
examiner's conclusion is not only based on specifically 
documented medical facts and findings, but, moreover, is 
consistent with the negative service discharge examination.  

The Board concludes that the most competent and probative 
evidence of record shows that peripheral vascular disease was 
first manifested subsequent to service and is not related 
thereto, and, moreover, that the veteran does not have any 
current disability due to any cold injury in service.  

With respect to the latter, the Board notes that the 
January 2003 VA examiner postulated that the veteran's 
complaints of plantar foot pain since service could possibly 
be explained by a diagnosis of plantar fasciitis.  The 
examiner did not suggest that this is a residual of cold 
injury.  The decision herein is limited to the question of 
entitlement to service connection for chronic residuals of a 
cold injury to the lower extremities, to include peripheral 
vascular disease.  To the extent the veteran wishes to pursue 
entitlement to benefits based on a foot disability, such as 
plantar fasciitis, he is free to do so, but the Board is 
without jurisdiction over that matter at this time.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for chronic residuals of a 
cold injury of the lower extremities, to include peripheral 
vascular disease, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

